Citation Nr: 0002614	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-03 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date beyond February 2, 1992, for Dependents' 
Educational Assistance under the provisions of Chapter 35, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 determination from 
the Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant was married to the 
veteran at the time of his death on February 2, 1982.  He 
served on active duty from September 1973 to May 1980.

The Board observes that the appellant appears to be raising 
two separate issues in this case.  She asserts that she is 
entitled to an extension of her delimiting date beyond 
February 2, 1992, due to the reinstatement of her entitlement 
to dependency and indemnity benefits in 1995 retroactive to 
May 1, 1991 (the first day of the month following her divorce 
from her second husband).  However, she also asserts that she 
is entitled to retroactive payment of Chapter 35 benefits for 
her enrollment in classes in 1990 and 1991 which were taken 
by her before her original 10-year delimiting date had 
passed; it appears that the appellant is arguing that because 
she filed for reinstatement of DIC benefits, including 
Chapter 35 benefits, in December 1990 and her claim was not 
granted until 1995, she was unable to utilize her Chapter 35 
benefits prior to her February 1992 delimiting date.  The 
Board notes that while the RO appears to have acknowledged 
the latter argument, only the former claim regarding an 
extension of her delimiting date has been developed and 
adjudicated.  The RO should ensure that the claim for 
retroactive Chapter 35 benefits for enrollment in classes in 
1990 and 1991 prior to her delimiting date is adjudicated.  


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death on February 2, 1982, and service connection was 
granted for the cause of the veteran's death in an August 25, 
1982 rating decision effective May 24, 1980.

2.  The appellant remarried in 1987 and was granted a divorce 
in April 1991.

3.  The appellant filed a claim for Chapter 35 educational 
benefits for coursework (from August 1997 to December 1997) 
that was received by the RO in September 1997.


CONCLUSION OF LAW

The appellant is not entitled to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
beyond February 2, 1992.  38 U.S.C.A. §§ 3512, 3513, 5107 
(West 1991); 38 C.F.R. §§ 21.1030, 21.3021, 21.3046, 21.4131 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that a "new" delimiting date for 
Chapter 35 educational assistance benefits should have been 
established to coincide with her reinstatement of DIC 
benefits.

The Board notes that the facts in this case are not in 
dispute.  The appellant was married to the veteran at the 
time of his death on February 2, 1982.  Service connection 
was granted for the cause of the veteran's death in an August 
25, 1982 rating decision effective May 24, 1980.  
Correspondence in the file indicates that the appellant was 
notified that she was entitled to 45 months of educational 
assistance that had to be used prior to February 2, 1992.  
The appellant later filed a claim for Chapter 35 educational 
benefits for course work from August 1997 to December 1997 
that was received by the RO in September 1997.  In September 
1997, the RO denied the appellant's claim for Chapter 35 
education benefits on the basis that the appellant's 
delimiting date for the receipt of education benefits was 
February 2, 1992.

A brief recitation of the history of this case, particularly 
the period from the mid-1980's when her Chapter 35 benefits 
were discontinued to 1997 when she reapplied for benefits in 
connection with the current claim, is useful to an 
understanding of the posture of this case.  In 1984, the 
appellant's Chapter 35 benefits were terminated due to a 
change in her enrollment status.  At her April 1998 RO 
hearing, the appellant testified that she later remarried in 
1987 and was divorced in October 1990 (court documents 
reflect that the effective date of the termination of marital 
status was April 30, 1991).  She stated that she applied for 
DIC benefits in November 1990 and was granted DIC benefits in 
1995 (evidence in the file indicates that the effective date 
of the reinstatement of DIC benefits was May 1, 1991).  The 
record indicates that her application for reinstatement of 
DIC benefits as well as an application for Chapter 35 
benefits was received in December 1990; in January 1991, the 
RO requested additional information regarding this claim, but 
the record contains no response from the appellant.  However, 
in March 1991 and in connection with her DIC claim, the 
appellant was informed that she was not entitled to 
reinstatement as a surviving spouse of the veteran and thus, 
not entitled to VA benefits based on a provision of Public 
Law 101-508, which permanently barred payment of benefits to 
a veteran's surviving spouse who had remarried and was 
seeking benefits after October 31, 1990.  The appellant has 
reported that she disagreed with this determination and in 
1995 based on more recent changes in the law, it was 
determined that she was entitled to reinstatement of her DIC 
benefits retroactive to May 1, 1991, the first day of the 
month following her divorce from her second husband.  The 
appellant's representative has argued that the appellant's 
delimiting date for education benefits should be 
reestablished beyond February 1992 to coincide with the 
reinstatement of her DIC benefits.

By way of background, the Board notes that the statutes and 
regulations applying to a surviving spouse who remarries and 
then later divorces and reapplies for DIC have been modified 
several times in recent years.  In this regard, prior to 
November 1990, the provisions of 38 U.S.C.A. § 103(d) and 38 
C.F.R. § 3.55(a)(4) allowed for reinstatement of VA death 
benefits to surviving spouses whose benefits had been 
terminated because of remarriage upon termination of the 
disqualifying marriage by a death, divorce, annulment, or if 
the remarriage was declared void.  These provisions were 
amended by the Omnibus Budget Reconciliation Act (OBRA) of 
1991, Pub. L. No. 101-508, § 8004, 104 Stat. 1388- 348 (Nov. 
5, 1990), to create a permanent bar to reinstatement of VA 
death benefits for those surviving spouses whose 
disqualifying marriage had been terminated by divorce and 
whose claim for reinstatement of benefits was not filed 
before November 1, 1990.  This statutory bar was later 
amended to allow reinstatement of VA death benefits for those 
surviving spouses whose disqualifying remarriages were 
terminated by a divorce proceeding which had been initiated 
prior to November 1, 1990.  See Veterans Benefit Act of 1992, 
Pub. L. No. 102- 568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 
1992) (Exception to Operation of OBRA Provision) [1992 
Exception].  On June 9, 1998, Section 8207 of HR 2400 (Public 
Law 105-178) was signed; in effect, subsection (e) of Section 
8207 reinstates the pre-1990 rules for the reinstatement of 
eligibility for DIC benefits under 38 U.S.C.A. § 1311, 
setting out that a surviving spouse who remarries after the 
death of a veteran can be reinstated as surviving spouse, for 
the purposes of being eligible for reinstatement of DIC 
benefits, when that subsequent marriage terminates.  See Pub. 
L. 105-178 § 8207, 112 Stat. 495 (June 9, 1998).  The basis 
for the retroactive award of DIC benefits made to the 
appellant in 1995 appears to be as a result of the 1992 
Exception, however.  

Educational assistance benefits are available to surviving 
spouses of veterans in certain circumstances.  38 U.S.C.A. § 
3512 (West 1991); 38 C.F.R. § 21.3021.  Generally, the 
beginning date of eligibility is the date of the veteran's 
death.  38 C.F.R. § 21.3046(b).  The basic ending date of 
eligibility, or the delimiting date, occurs ten years after 
the date of the veteran's death.  38 U.S.C.A. § 3512 (West 
1991); 38 C.F.R. § 21.3046.

Under 38 U.S.C.A. § 3512, the appellant was entitled to a 10-
year period of eligibility that began on the date of the 
veteran's death, February 2, 1982.  Thus, the appellant's 
delimiting date was February 2, 1992.  While extensions to 
delimiting dates are allowed for reasons of physical or 
mental disability (38 C.F.R. § 21.3047), the appellant has 
not claimed that physical or mental disability prevented her 
from applying for education benefits.  The Board also 
observes that the appellant does not qualify for an extension 
to her delimiting date by virtue of any of the reasons listed 
at 38 C.F.R. § 21. 3046(d).  As noted earlier, the appellant 
essentially argues that her delimiting date for education 
benefits should be reestablished to coincide with the 
reinstatement of her DIC benefits.  However, there is simply 
no statute or regulation providing for the extension of a 
delimiting date for educational benefits assistance due to 
the reinstatement of DIC benefits.  The Board notes further, 
that neither the 1992 Exception nor the 1998 recent change in 
the law indicates that a surviving spouse who regains 
eligibility for DIC under 38 U.S.C.A. § 1311 is entitled to a 
modified delimiting date for Chapter 35 educational 
assistance.  See Veterans Benefit Act of 1992, Pub. L. No. 
102- 568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 1992); Pub. 
L. 105-178 § 8207, 112 Stat. 495 (June 9, 1998); see also 
VAOPGCPREC 13-98 (September 13, 1998).  Based upon a thorough 
review of the record, the Board concludes that the appellant 
is not eligible for Chapter 35 education benefits beyond 
February 2, 1992.

The appellant has also argued that she should be reimbursed 
for course work taken from Spring 1990 to Fall 1991.  She 
argues that she should be reimbursed due to the fact that "I 
did not know that I had educational benefits until 1995."  In 
this regard, the Board notes that in December 1990 the RO 
received the appellant's application for Chapter 35 
educational assistance (VA Form 22-5490), which reflected a 
one-year period of study in a nursing program beginning 
January 1991.  In January 1991 the RO requested that the 
appellant have certifying officials from her nursing school 
(Allan Hancock College) complete and return an enrollment 
certification form (VA Form 22-1999).  However, as noted 
above, the file contains no such certification.  In any 
event, as noted in the Introduction portion of this decision, 
above, this matter is referred to the RO for appropriate 
action.

As the Board finds that the appellant has failed to submit a 
legally meritorious claim of entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code beyond February 2, 1992, the law and not the 
evidence is dispositive, and the claim must be denied because 
of a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appeal for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code beyond February 2, 
1992, is denied.



		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals



 

